DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “drive unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “turn over the ice making tray” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim limitation “block unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “contact a part of the ice making tray” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

drive unit → motor
block unit → surface of a protrusion
mounting unit → tab with an aperture

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DE10 2011 006 671 to Kempfle hereinafter referred to as Kempfle (see attached English language translation), in view of US 2013/0291582 to Cox et al., hereinafter referred to as Cox, and in further view of US 6,438,988 to Paskey, hereinafter referred to as Paskey.
In reference to claim 1, Kempfle, as modified by Cox, and Paskey discloses the claimed invention.

 an ice making tray (23); 
a frame (22) including a frame body, the frame configured to support the ice making tray (23); and 
a fan (27) configured to send wind to the ice making tray (23).
Kempfle fails to explicitly disclose a drive unit configured to turn over the ice making tray, however Kempfle does disclose that the tray is pivotally mounted such that the tray can be directed upwards in the ice making position and then controlled by a control device to pivot such that the tray is directed downwards in the ice harvesting position [0025]. Kempfle is not clear as to what particular structure is included in the control device. 
Cox teaches that in the art of ice makers where the ice tray rotates from an upwards ice making position to an inverted ice harvesting position that it is a known method to provide a control device as a drive motor (44 [0055]). This is strong evidence that modifying  as claimed would produce predictable result (e.g. rotate the ice tray from the ice making to ice harvesting position automatically). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kempfle by Cox such that the control device was a drive motor since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of automatically moving the ice tray from the ice making to the ice harvesting position.
Kempfle fails to disclose wherein the frame includes a block unit configured to contact a part of the ice making tray turning over to partially disturb the turning over of the ice making tray.

Kempfle fails to disclose the fan including a fan motor.
Paskey teaches that in the art of ice makers using a dedicated fan for freezing the ice, that it is known to include a motor (26) with the fan. This is strong evidence that modifying  Kempfle as claimed would produce predictable result (e.g. power the fan with electricity in a compact fashion).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kempfle by Paskey such that the fan (27) included a fan motor since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of powering the fan with electricity in a compact package.


    PNG
    media_image1.png
    454
    973
    media_image1.png
    Greyscale


In reference to claim 2, Kempfle, as modified by Cox, and Paskey discloses the claimed invention.
Kempfle fails to disclose the frame includes a mounting unit configured to fix the ice making device in a freezing room, and the mounting unit is provided on the first frame part.
Paskey teaches that in the art of ice makers using of ice makers using a dedicated fan for freezing ice, that it is a known method to provide a mounting unit (M left side) configured to fix the ice making device in a freezing room, and the mounting unit is provided on the first frame part (back part of the frame where the fan is fixed). This is strong evidence that modifying  as claimed would produce predictable result (e.g. provide an easy system for mounting and dismounting the ice making device).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Kempfle by Paskey such that the frame includes a mounting unit configured to fix the ice making device in a freezing room, and the mounting unit is provided on the first frame part, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of provide an easy system for mounting and dismounting the ice making device.
In reference to claim 3, Kempfle, as modified by Cox, and Paskey discloses the claimed invention.
Paskey teaches the first frame part  (back part of the frame where the fan is mounted ) includes a plurality of the mounting units (M left and M right), and the fan motor (26)  is fixed between one of the mounting units and a different one of the mounting units included in the first frame part, see figure 1. Accordingly, when modifying 
In reference to claim 4, Kempfle, as modified by Cox, and Paskey discloses the claimed invention.
Kempfle discloses an outer peripheral shape of the frame (22) includes substantially rectangle in the plan view of the frame (see figure 3), and Paskey teaches that  the first frame part (back side where the fan is mounted) constitutes one of long sides in the plan view of the frame. Accordingly, when modifying Kempfle by Paskey such that the fan motor is mounted on the back wall of the frame, the combination would result in the first frame part (back side where the fan is mounted) constitutes one of long sides in the plan view of the frame.
In reference to claim 7, Kempfle, as modified by Cox, and Paskey discloses the claimed invention.
Paskey teaches the first frame part (rear wall) includes a pedestal unit (12) as a portion having a thickness in an up-down direction greater than a thickness of a different portion (for example front wall of the frame), and the fan motor (15) is fixed to the pedestal unit. Accordingy, when modifying Kempfle by Paskey supra, the combination would also include the first frame part (rear wall as defined above in the annotated reference with respect to claim 1) includes a pedestal unit  as a portion having a thickness in an up-down direction greater than a thickness of a different portion (for example front wall of the frame), and the fan motor is fixed to the pedestal unit.
 
 

 
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kempfle in view of Cox and Paskey, and in further view of US 2014/0130537 to Gu et al., hereinafter referred to as Gu.
In reference to claim 8, Kempfle, as modified by Cox, Paskey, and Gu discloses the claimed invention.
Kempfle as modified supra discloses the fan motor sends wind to the ice making tray from above the ice making tray, see at least figure 3 of Kempfle.
Kempfle as modified supra fails to disclose the ice making tray is made of resin.
Gu teaches that in the art of ice trays, that resin is a material known to be suitable for the intended purpose of ice trays [0015]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Gu such that the ice tray was made of resin, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07.

Allowable Subject Matter
Claims 5, 6, and 9 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claim 5 including a rotation center of the fan motor is located at a position closer to a side of the first frame part than a center position between the first frame part and the second frame part in the plan view of the frame. Since Applicant discloses that such an arrangement solves a . 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763